[Cite as Robinson v. Ohio Dept. of Transp., 2015-Ohio-4897.]



KENNETH ROBINSON                                      Case No. 2015-00220-AD

       Plaintiff                                      Clerk Mark H. Reed

       v.
                                                      MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

       Defendant



        {¶1} Plaintiff Kenneth Robinson filed this claim on March 18, 2015 to recover
damages which occurred when his vehicle struck a pothole while traveling on State
Highway 44 in Ravenna, Portage County Ohio.                    This road is a public road not
maintained by the Ohio Department of Transportation.                Plaintiff’s vehicle sustained
damages in the amount of $310.00. Plaintiff maintains a collision insurance deductible
of $500.00.
        {¶2} In order to recover on a claim for roadway damages against the Ohio
Department of Transportation, Ohio law requires that a motorist/plaintiff prove all of the
following:
        {¶3} That the plaintiff’s motor vehicle received damages as a result of coming
into contact with a dangerous condition on a road maintained by the defendant.
        {¶4} That the defendant knew or should have known about the dangerous road
condition.
        {¶5} That the defendant, armed with this knowledge, failed to repair or remedy
the dangerous condition in a reasonable time.
        {¶6} In this claim, the court finds that the plaintiff did prove that his vehicle
incurred damages as a result of a dangerous highway condition.                 However, as the
Investigation Report filed June 5, 2015 makes clear, this road is not a road maintained
Case No. 2015-00220-AD                     -2-              MEMORANDUM DECISION


by the defendant, it is instead a road that is maintained by the Portage County
Engineer.
       {¶7} Since the defendant had no responsibility to maintain this road, they cannot
be held liable for plaintiff’s losses.




KENNETH ROBINSON                            Case No. 2015-00220-AD

       Plaintiff                            Clerk Mark H. Reed

       v.
                                            ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                          DETERMINATION
TRANSPORTATION

       Defendant

       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                             MARK H. REED
                                             Clerk

Entry cc:


Kenneth Robinson                             Ohio Department Of Transportation
4323 Apple Orchard                           1980 West Broad Street
Case No. 2015-00220-AD           -3-           MEMORANDUM DECISION


Rootstown, Ohio 44272             Mail Stop 1500
                                  Columbus, Ohio 43223



Filed 8/17/15
Sent to S.C. Reporter 11/24/15